Citation Nr: 0201886	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization from May 24 to 
May 28, 1993.

(The issue of entitlement to service connection for a low 
back disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1959 to 
August 1961.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a determination by 
the Department of Veterans Affairs (VA) Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Bay Pines, Florida that denied the appellant's claim for 
reimbursement of unauthorized medical expenses for private 
hospitalization on the ground that he was not service-
connected for the condition for which he was hospitalized.

In April 1997, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  Thereafter, the 
Board remanded the case to the RO for additional development 
relating to the associated low back disorder service 
connection claim.  

Subsequently, in a decision dated September 8, 2000, the 
Board denied the appellant's reimbursement of unauthorized 
medical expenses claim, upholding the RO.  (The issue of 
entitlement to service connection for a low back disorder was 
the subject of a separate decision.)  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

In May 2001, based on the March 2001 Appellee's Motion for 
Remand and To Stay Further Proceedings that was not opposed 
by the appellant, the Court vacated the September 2000 Board 
decision and remanded the case to the Board.  The basis for 
the Motion for Remand was that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), became law and 
that, pursuant to the Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), a return of the case to the Board was 
required because the issue of whether the newly enacted 
statutory requirements relating to the duty to assist were 
satisfied in this case had to be addressed by the Board in 
the first instance.


REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

Furthermore, VA has recently promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that "[a] medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

In addition, the Board notes the Millennium Health Care and 
Benefits Act, Public Law 106-117, which became effective in 
May 2000, provides general authority for the reimbursement of 
non-VA emergency treatment but specifically states that 
claimants would be personally liable for such expenses if 
found not eligible under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West Supp. 2001); Pub. L. 106-117, Title I, Subtitle 
B, § 111, 113 Stat. 1556 (1999).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant's attorney submitted a written statement from a 
private doctor to the Board in October 2001.  That statement 
is the report of a complete spine examination conducted in 
July 2001.  However, the appellant's attorney specifically 
did not waive review of that evidence by the agency of 
original jurisdiction and therefore referral to the agency of 
original jurisdiction of evidence received directly by the 
Board is required.  38 C.F.R. § 20.1304.  Nonetheless, as the 
case is being remanded, the VAMC will have the opportunity to 
consider the evidence submitted to the Board by the 
appellant's attorney in October 2001.

The appellant has a claim for service connection for a low 
back disorder that is being remanded by the Board in a 
separate decision.  The unauthorized medical expenses at 
issues in this case were incurred for treatment of a low back 
condition.  Therefore, if the low back service connection 
were to be granted, a potential avenue for granting the 
current unauthorized medical expense claim may exist.  See 
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Because the outcome of the appellant's claim may be dependent 
upon the outcome of his claim for service connection, the 
Board finds these issues to be "inextricably intertwined".  
Thus, the Medical Center cannot complete adjudication of the 
appellant's claim of entitlement to payment or reimbursement 
of unauthorized medical expenses for private hospitalization 
from May 24 to May 28, 1993, until the RO has adjudicated the 
appellant's claim that he is entitled to service connection 
for the low back disorder that was treated in May 1993.  The 
determination as to the appellant's entitlement to service 
connection for a low back disorder is inextricably 
intertwined with the appellant's claim of entitlement to 
reimbursement or payment of the medical expenses at issue.  

The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).  Accordingly, the 
appellant's claim of entitlement to reimbursement for the 
cost of unauthorized medical expenses for private 
hospitalization from May 24 to May 28, 1993, may not be 
adjudicated until such time as his claim of entitlement to 
service connection for a low back disorder has been fully 
developed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the VA Medical Center for the following actions:

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), and implemented by 
the regulations that are set forth at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)), are fully complied 
with and satisfied.

2.  Thereafter, the VAMC should 
readjudicate this reimbursement claim.  
If the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


